Case: 2:16-cv-00906-MHW-EPD Doc #: 44 Filed: 11/14/18 Page: 1 of 1 PAGEID #: 834
**AO 450 (Rev. 5/85) Judgment in a Civil Case

                      UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO

                                                JUDGMENT IN A CIVIL CASE

Dr. Richard Carrier,

                 v.                                  Case No. 2:16-cv-906


FreethoughtBlogs Network, et al.,                    Judge Michael H. Watson




[] Jury Verdict. This action came before the Court for a trial by jury. The issues have
been tried and the jury has rendered its verdict.

[] Decision by Court. This action came to trial or hearing before the Court. The issues
have been tried or heard and a decision has been rendered.

[X] Decision by Court. This action was decided by the Court without a trial or hearing.

IT IS ORDERED AND ADJUDGED that pursuant to the November 14, 2018 Opinion
and Order, the Court GRANTS Defendants’ motion to dismiss for lack of personal
jurisdiction.

Date: November 14, 2018                              Richard W. Nagel, Clerk



                                                  s/ Jennifer Kacsor

                                                By Jennifer Kacsor/Courtroom Deputy
